Carley, Judge.
Appellant brought the instant action, seeking damages for inju*726ries sustained in appellee’s restaurant. She appeals from the trial court’s grant of summary judgment in favor of appellee.
Decided July 9, 1986.
Millard L. Biloon, for appellant.
John Edwards, L. Robert Lovett, for appellee.
The evidence is undisputed. Appellant had eaten at appellee’s restaurant three or four times a week for approximately a year preceding her injury. Having a preference for a stool that was located next to a pole from which the seat top had been removed, appellant sat there whenever it was available. On the day in question, appellant sat in her favorite seat. When she finished her meal and got up to leave, she forgot about the pole next to her. Her knee struck the pole and was injured.
On this evidence, appellant clearly had equal knowledge of the static condition which she contends was unsafe. Appellee is not, therefore, liable for her injuries. Inglett v. Winn Dixie, 168 Ga. App. 192 (308 SE2d 587) (1983); Hadaway v. Cooner Enterprises, 172 Ga. App. 113 (321 SE2d 830) (1984). The trial court correctly granted summary judgment in favor of appellee.
Judgment affirmed.'

McMurray, P. J., and Pope, J., concur.